                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

SIDNEY MARTS,

      Petitioner,

v.                                           CASE NO. 3:18cv2378-MCR/MJF

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

     Respondent.
_____________________________________/

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 7, 2019. ECF No. 4. Petitioner was furnished a

copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). The Court

has made a de novo determination of those portions to which an objection was made,

ECF No. 5.

      Having considered the Report and Recommendation and all objections thereto

timely filed, the Court concludes that the Report and Recommendation should be

adopted.
                                                                                Page 2 of 2




         Accordingly, it is ORDERED:

         1. The Magistrate Judge’s Report and Recommendation, ECF No. 4, is

adopted and incorporated by reference in this Order.

         2. The petition for writ of habeas corpus, ECF No. 1, challenging petitioner’s

judgment of conviction and sentence in State of Florida v. Sidney Marts, Escambia

County Circuit Court Case No. 2007-CF-6067, is DISMISSED for lack of

jurisdiction.

         3. The Clerk is directed to close the file.

         4. A certificate of appealability is DENIED.

         DONE AND ORDERED this 11th day of July 2019.




                                          M. Casey Rodgers
                                          M. CASEY RODGERS
                                          UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2378-MCR/MJF
